                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

PEDRO RODRIGUEZ,           )                   3:17-CV-0205-MMD-CBC
                           )
           Plaintiff,      )                   MINUTE ORDER
                           )
     vs.                   )                   February 20, 2019
                           )
JAMES DZURENDA, et al.,    )
                           )
           Defendants.     )
___________________________)

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING                                         _____

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Plaintiff’s motion to enlarge time (ECF No. 43) is GRANTED. Plaintiff shall have to
and including Monday, February 25, 2019 to file an opposition to defendants’ motion to
dismiss and/or motion for summary judgment (ECF No. 37).

      IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK

                                        By:             /s/
                                               Deputy Clerk
